                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Abdul Aleem, et al., individually and on      )
behalf of themselves and all others           )
similarly situated,                           )       ORDER ADOPTING REPORT
                                              )       AND RECOMMENDATION
               Plaintiffs,                    )
                                              )       Case No. 1:15-cv-85
       vs.                                    )
                                              )
Pearce & Durick, et al.,                      )
                                              )
               Defendants.                    )


       On December 10, 2019, Claimants Ee Hoong Liang and Chia Che Long (“Claimants”) filed

a “Motion to Withdraw Claim.” Doc. No. 104. On December 24, 2019, Plaintiffs filed a response

to Claimants’ motion. Doc. No. 105. Magistrate Judge Alice R. Senechal held a status conference

with the parties on December 27, 2019. The same day, Magistrate Judge Senechal issued a Report

and Recommendation, recommending a procedure for Claimants to return all funds received from

the class settlement. Doc. No. 108. Objections to the Report and Recommendation were to be filed

with the Court by December 31, 2019. Claimants submitted a “Response to Reply to Claimants’

Withdrawal of Claim” on December 30, 2019. Doc. No. 109.

       The Court has carefully reviewed the Report and Recommendation, relevant case law, and

the entire record, and finds the Report and Recommendation to be persuasive. Accordingly, the

Court ADOPTS the Report and Recommendation (Doc. No. 108) in its entirety and GRANTS the

Claimants’ motion to withdraw claim (Doc. No. 104) as follows:

       1.      Claimants’ motion to withdraw claim is GRANTED;

       2.      Within thirty (30) days of the date of this order, Claimants must return all funds

               received from the class settlement, via wire transfer, to the trust account of their

               counsel, Mr. David Chapman;
3.     The next business day after receipt of the wire transfer to his trust account, Mr.

       Chapman must issue a check from his trust account to Mr. Gary Hansen, the

       court-appointed receiver in United States Securities and Exchange Commission v.

       North Dakota Developments, LLC, Case. No. 4:15-cv-53; and,

4.     Mr. Chapman must provide immediate written notification to class counsel of his

       receipt of the wire transfer and of sending his trust account check to the receiver.

IT IS SO ORDERED.

Dated this 7th day of January, 2020.

                                             /s/ Peter D. Welte
                                             Peter D. Welte, Chief Judge
                                             United States District Court




                                         2
